DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann (US 6507265). 
As to claim 1, Ackermann discloses a fuse element having an arc energy reducing coating partially formed on the element (see abstract, col. 2, line 65 – col. 3-17).  The coating is applied to both sides at end portions 46 and 48 of Fig. 3 (applying at different angles). Ackermann states the coating is a silicone coating (see col. 3, lines 18-33). 
Claim(s) 1, 2, 9, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalik et al. (US 5596306).
As to claims 1 and 17, Kowalik et al. disclose a fuse which comprise a fusible element  with an arc barrier forming body around the fusible element (see abstract). The arc barrier forming body is formed from a silicone rubber sealant and provides protection against burn-back within the fuse (see abstract). The arc barrier material formed around the fuse body like a ring (see 40 of Fig. 3) therefore it is applied at a plurality of angles. 

As to claim 9, Kowalik et al. discloses a method of depositing (the silicone body is placed onto the fusible element) a silicone material (arc barrier forming body) onto a fusible element (see abstract). The fusible element includes a series of solid sections (32, 30 of Fig. 2) connected via bridges (34 of Fig. 2); and the fusible material is delivered at a plurality of angles to the top surface, bottom surface and side surface of the fusible element (rings of Fig. 2). 
As to claims 16, the silicone material is formed around the fusible element at multiple points between a first and second end of the fusible element (see 40 and 41 Fig. 3).  
As to claims 18, the silicone material is formed around  the fusible element as a band along the top surface, bottom surface and side surface of the fusible element (see Fig. 3). 
Allowable Subject Matter
Claims 3-8, 10-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest application of the silicone material onto the fuse using a plasma jet or in the form of droplets as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams (US 5446436) discloses a fuse assembly that comprises providing a fuse element (1 of Fig. 2a) and depositing a silicone material (3) on the fusible element at a plurality of angles (the space is filled with the silicone material) (see abstract, col. 3,lines 11-24).
Gurevich (US 252942) discloses a fuse coated with an insulative coating (See abstract).  The coating is silicone rubber coating (see claim 21). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715